Title: Fryday July 13. 1770.
From: Adams, John
To: 


       Arose and walked with Patten to see the neighbouring Fields of English Grass and Grain and Indian Corn, consuming before the Worms. A long black Worm crawls up the Stalk of Rye or Grass and feeds upon the leaves. The Indian Corn looked stripped to a Skelleton, and that was black with the Worms. I found that they prevail very much in Arundell and Wells and so all along to Portsmouth and to Hampton.
       Stopped two Hours at Mr. Hemenways, and then rode thro the Woods, in excessive Heat to York, dined at Woodbridges, who was much elated with his new Licence, and after Dinner was treating his friends, some of them. Spent an Hour at Mr. Sewalls with Elder Bradbury and then went to Portsmouth, crossed the Ferry after 9 O Clock and putt up at Tiltons the Sign of the Marquis of Rockingham—a very good House. I will call no more at Stavers’s. I found very good Entertainment, and excellent Attendance—a very convenient House, a spacious Yard, good stables, and an excellent Garden, full of Carrotts, Beets, Cabbages, Onions, Colliflowers, &c. This Tiltons is just behind the State House.
      